Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 22, 24-26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oohara (US 2016/0286185 A1).

Regarding claim 16, Oohara disclose a micromechanical micromirror array (Figs. 2 and 3; paras [0038]-[0044]), comprising:
a frame (frame body 221) which includes a cutout (space between 221 and 222);
a micromirror device (MEMS mirror 224) suspended in a first plane (plane of illustration) on the frame in an area of the cutout (see Fig. 3);

a second pivoting vane device (L-shaped beam portion 223c) suspended on the frame (221), protruding into the area of the cutout (223c protruding into the area of the cutout), the second pivoting vane being coupled to the micromirror device (224) via a second spring device (L-shaped beam portion 223c);
a first drive device (piezoelectric film 225a) configured to deflect the first pivoting vane device (L-shaped beam portion 223a) along a first axis which is situated perpendicular to the first plane (plane of illustration); and
a second drive device (piezoelectric film 225c) configured to an antiphase deflection of the second pivoting vane device (L-shaped beam portion 223c) along the first axis;
wherein the micromirror device (224) is resiliently rotatable out of the first plane (plane of illustration) by the antiphase deflection of the first pivoting vane device (L-shaped beam portion 223a) and of the second pivoting vane device (L-shaped beam portion 223c) about a second axis (vetical); and
wherein the first pivoting vane device (L-shaped beam portion 223a) and the second pivoting vane device(L-shaped beam portion 223c) extend beyond the second axis (vertical) on a first side of the micromirror device along a direction of a third axis (horizontal) situated perpendicularly to the second axis (vertical).

Regarding claim 22, the micromechanical micromirror array as recited in claim 16, wherein the first pivoting vane device (L-shaped beam portion 223a) and the second pivoting vane device (L-shaped 

Regarding claim 24, the micromechanical micromirror array as recited in claim 16, further comprising:
a third pivoting vane device (L-shaped beam portion 223b) suspended on the frame protruding into the area of the cutout, the third pivoting vane being coupled to the micromirror device (224) via a third spring device (L-shaped beam portion 223b);
a fourth pivoting vane device (L-shaped beam portion 223d) suspended on the frame protruding into the area of the cutout, the fourth pivoting vane being coupled to the micromirror device (224) via a fourth spring device (L-shaped beam portion 223d);
a third drive device (piezoelectric film 225b) configured to deflect the third pivoting vane device (L-shaped beam portion 223b) along a first axis, which is situated perpendicularly to the first plane; and
a fourth drive device (piezoelectric film 225d) configured to an antiphase deflection of the fourth pivoting vane device (L-shaped beam portion 223d) along the first axis;
wherein the micromirror device is resiliently rotatable out of the first plane by the antiphase deflection of the third pivoting vane device and the fourth pivoting vane device about the second axis; and
wherein the third pivoting vane device and the fourth pivoting vane device are configured in such a way that they extend beyond the second axis on a second side of the micromirror device opposite the first side, along the direction of the third axis situated perpendicularly to the second axis (see Fig. 3).



Regarding claim 26, the micromechanical micromirror array as recited in claim 16, wherein the first drive device and/or the second drive device includes a piezoelectric drive device, a piezoelectric strip conductor device being mounted on the first pivoting vane device and on the second pivoting vane device (piezoelectric film 225a and 225c).

Regarding claim 28, the micromechanical micromirror array as recited in claim 16, further comprising: a sensor device including a plurality of piezoelectric resistors (226a, 226b, 226c, 226d) mounted on respective springs (223a, 223b, 223c, 224d), which are attached between the frame (221) and the first pivoting vane device and the frame and the second pivoting vane device, the sensor device configured to detect the resilient rotation of the micromirror device about the second axis out of the first plane (see Fig. 3 and paras [0042]-[0044]).

	Regarding claim 30, the operating method for a micromechanical micromirror array, comprising the following steps: providing, deflecting and protruding are inherently met by the disclosure of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Oohara (US 2016/0286185 A1) in view of Orcutt et al (US 2002/0034026 A1).

Regarding claim 27, Oohara discloses the claimed invention as set forth above except for the first drive device and/or the second drive device includes an electromagnetic drive device, which includes an external magnetic field generation device and a coil device, the coil device being mounted on the first pivoting vane device and on the second pivoting vane device and on the frame.
Orchutt et al discloses the first drive device and/or the second drive device includes an electromagnetic drive device, which includes an external magnetic field generation device and a coil device, the coil device being mounted on the first pivoting vane device and on the second pivoting vane device and on the frame (see abstract, Fig. 2b and paras [0038], [0048]).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date make the for the first drive device and/or the second drive device includes an electromagnetic drive device, which includes an external magnetic field generation device 

Regarding claim 29, the micromechanical micromirror array as recited in claim 16, wherein a first cap substrate including a cutout provided in the area of the micromirror device is situated on a rear side of the frame, and a second cap substrate including an optical window provided in the area of the micromirror device is situated on a front side of the frame (see Fig. 2b is encapsulated by the housing to protect the micromirror from contaminating any foreign materials).

Allowable Subject Matter
Claims 17-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 17-21, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the first extension and the second extension being offset in the same direction along the third axis with respect to the second axis as set forth in the claimed combination, wherein the first pivoting vane device is suspended in a first area of the frame in the first plane, extends along a direction of the third axis beyond the second axis, and is connected at its end to a first extension of the micromirror device via the first spring device, and the second pivoting vane device is suspended in the first plane in a second area of the frame situated opposite the first area, extending along the direction of the third axis beyond the second axis, and is connected at its end to a second extension of 

Regarding claim 23, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest, wherein:
the first pivoting vane device and the second pivoting vane device each encompass the micromirror device in a forked manner;
the first pivoting vane device is suspended on the frame in the first plane via a fifth spring device, extends along a direction of the third axis on both sides of the micromirror device beyond the second axis, and is connected at its ends to the micromirror device via the first spring device; and
the second pivoting vane device is suspended on the frame in the first plane via a sixth spring device, extending along the direction of the third axis on both sides of the micromirror device beyond the second axis, and is connected on its ends to the micromirror device via the sixth spring device as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/29/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872